Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 3, 2022

                                      No. 04-22-00272-CV

                               Rebecca Flores and Juan FLORES,
                                          Appellants

                                                 v.

                         SAN ANTONIO KITCHEN & BATH, LLC,
                                      Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2021CV03517
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        The clerk’s record has been filed in this appeal. However, because appellants did not pay
for the reporter’s record, no such record was filed. Therefore, on August 30, 2022, this court
ordered appellants to file their brief without benefit of the reporter’s record. Our order stated we
would consider only those issues that do not require a reporter’s record. On September 29, 2022,
this court received appellants’ brief, which stated only as follows:

               We hired San Antonio Kitchen & Bath to remodel bathroom and clean the
       trash. The pictures show they did not. I ask Hector two come and look he did not
       come to check. Did not give me a copy of the permeants for moving waste line. I
       had to pay J&Z Remodelers to give estimate for the floor, because it was not
       space.

       The brief violates Texas Rule of Appellate Procedure 38.1 in that it does not contain,
under appropriate headings and in the order here indicated, the following:

              (a) Identity of Parties and Counsel.
              (b) Table of Contents.
              (c) Index of Authorities.
              (d) Statement of the Case: the brief must state concisely and without
       argument the facts pertinent to the issues or points presented. In a civil case, the
       court will accept as true the facts stated unless another party contradicts them. The
       statement must be supported by record references.
               (e) Any Statement Regarding Oral Argument.
               (f) Issues Presented: the brief must state concisely all issues or points
       presented for review. The statement of an issue or point will be treated as
       covering every subsidiary question that is fairly included.
               (g) Statement of Facts: the brief must state concisely and without
       argument the facts pertinent to the issues or points presented. In a civil case, the
       court will accept as true the facts stated unless another party contradicts them. The
       statement must be supported by record references.
               (h) Summary of the Argument: a succinct, clear, and accurate statement of
       the arguments made in the body of the brief. This summary must not merely
       repeat the issues or points presented for review.
               (i) Argument: a clear and concise argument for the contentions made, with
       appropriate citations to authorities and to the record.
               (j) Prayer: a short conclusion that clearly states the nature of the relief
       sought.
               (k) An appendix.

      The brief also violates Texas Rules of Appellate Procedure 9.4 and 9.5, which govern the
‘Form” and “Service” of briefs.

       It is therefore ORDERED that the brief filed by the appellants is STRICKEN from our
record. It is FURTHER ORDERED that appellants file an amended brief in compliance with the
Texas Rules of Appellate Procedure no later than November 2, 2022 or this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 38.9, 42.3.


                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court